 Case 2:20-cv-09527-MWF-MAA Document 24 Filed 02/09/21 Page 1 of 3 Page ID #:920




 1                                                                                        O
 2
 3
 4
 5
 6
 7
 8
                          United States District Court
 9
                          Central District of California
10
11
       JARED MARTIN                               Case №s 2:20-cv-09527-MWF-MAA
12
                         Petitioner,              2:19-cv-10839-MWF-MAA
13                                                ORDER DENYING PETITIONER’S
                   vs.
14                                                MOTION TO DISQUALIFY JUDGES
                                                  MICHAEL F. FITZGERALD, MARIA A.
15
       R. FISHER, JR.,                            AUDERO AND OTIS D. WRIGHT MADE
16                                                PURSUANT TO 28 U.S.C. § 455 [DE‐
                     Respondent.
17    _______________________________             20.]
18
19
            First Petitioner Martin was dissatisfied with the OSC issued by Judge Audero so
      he filed a motion to have her disqualified, essentially because he disagreed with her
      order. [DE‐6.] The disqualification motion was referred to Judge Fitzgerald for
      decision. Martin did not like Judge Fitzgerald decision so he filed a second motion to
      disqualify Judge Fitzgerald. [DE‐14.] That motion was assigned to this Court.[DE‐18.]
      This Court found the motion frivolous and denied it. [DE‐19.] Naturally that action
      prompted yet a third motion to disqualify this Court. [DE‐20.] Again, on frivolous
      grounds.
Case 2:20-cv-09527-MWF-MAA Document 24 Filed 02/09/21 Page 2 of 3 Page ID #:921




 1         Once again, Martin is cautioned that “Judicial rulings alone almost never
 2   constitute a valid basis for a bias or partiality motion.” See United States v. Grinnell
 3   Corp., 384 U.S., at 583, 86 S.Ct., at 1710. In and of themselves (i.e., apart from
 4   surrounding comments or accompanying opinion), they cannot possibly show
 5   reliance upon an extrajudicial source; and can only in the rarest circumstances
 6   evidence the degree of favoritism or antagonism required (.            .   .) when no
 7   extrajudicial source is involved. Almost invariably, they are proper grounds for
 8   appeal, not for recusal. Second, opinions formed by the judge on the basis of facts
 9   introduced or events occurring in the course of the current proceedings, or of prior
10   proceedings, do not constitute a basis for a bias or partiality motion unless they
11   display a deep‐seated favoritism or antagonism that would make fair judgment
12   impossible. Liteky v. United States, 510 U.S. 540,555 114 S.Ct. 1147, 1157. (1994).
13
14         Martin now “doubles down” on his racial bias claim, presumably it is a charge
15   leveled at all three judges. In response to this Court’s observation that because no
16   hearings have taken place in his cases filed in federal court, there would be no way
17   for the judges to know his race, he responds by way of a flawed syllogism: “Fact,
18   Compton, California is a mostly minority community. You will find few Caucasians in
19   that city. Fact, the prison/jail population in this country is mostly Black men. Fact,
20   that is enough information to be almost certain the petitioner is a Black male.”
21         Unclear is what the relevance of Compton is to Petitioner.           Unstated is
22   whether Petitioner is or was a resident of Compton, and if so, it does not
23   automatically follow that he is a minority merely because most people who reside in
24   Compton are racial minorities. Likewise with regard to his assertion that most of the
25   incarcerated persons in this country are Black men does not lead to the inescapable
26   conclusion that Petitioner must be Black because he is incarcerated. And perhaps
27   most important is the absence of any facts demonstrating that any of the three
28   judges would find Petitioner’s race of any relevance in deciding any issue in his case.




                                                2
Case 2:20-cv-09527-MWF-MAA Document 24 Filed 02/09/21 Page 3 of 3 Page ID #:922




 1
 2         Like his other attempts, the instant motion is both free of facts and bereft of
 3   merit. Therefore, as with his early attempts, the motion is DENIED.
 4
 5   IT IS SO ORDERED.
 6
     DATED:    February 9, 2021
 7
 8                                  _________________________________
                                             OTIS D. WRIGHT,II
 9
                                      UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               3
